AMENDMENT NO. 1

TO

AMENDED AND RESTATED CREDIT AGREEMENT

WAIVER AND CONSENT

           THIS AMENDMENT NO. 1, WAIVER AND CONSENT (“Amendment No. 1, Waiver
and Consent”) is entered into as of December 19, 2005 by and among SYSTEMAX
INC., a corporation organized under the laws of the State of Delaware (“SYX”),
SYSTEMAX MANUFACTURING INC., a corporation organized under the laws of the State
of Delaware (“SMI”), GLOBAL COMPUTER SUPPLIES INC., a corporation organized
under the laws of the State of New York (“GCS”), GLOBAL EQUIPMENT COMPANY INC.,
a corporation organized under the laws of the State of New York (“GEC”),
TIGERDIRECT, INC., a corporation organized under the laws of the State of
Florida (“Tiger”), DARTEK CORPORATION, a corporation organized under the laws of
the State of Delaware (“Dartek”), NEXEL INDUSTRIES, INC., a corporation
organized under the laws of the State of New York (“NII”), MISCO AMERICA INC., a
corporation organized under the laws of the State of Delaware (“Misco”),
ONREBATE.COM INC., a corporation organized under the laws of the State of
Delaware (“OCI”), PAPIER CATALOGUES, INC., a corporation organized under the
laws of the State of New York (“PCI”), CATALOG DATA SYSTEMS, INC., a corporation
organized under the laws of the State of New York (“CDS”), MILLENNIUM FALCON
CORP., a corporation organized under the laws of the State of Delaware (“MFC”),
TEK SERV INC., a corporation organized under the laws of the State of Delaware
(“TSI”), B.T.S.A., Inc., a corporation organized under the laws of the State of
New York (“BTSA”), PROFIT CENTER SOFTWARE INC., a corporation organized under
the laws of the State of New York (“PCS”), GLOBAL GOV/ED SOLUTIONS INC., a
corporation organized under the laws of the State of Delaware (“GGES”), GLOBAL
GOVERNMENT & EDUCATION INC., a corporation organized under the laws of the State
of Delaware (“GGE”), SYX DISTRIBUTION INC., a corporation organized under the
laws of the State of Delaware (“SYXD”), SYX SERVICES INC., a corporation
organized under the laws of the State of New York (“SSI”), and ULTRA PRODUCTS
INC., a corporation organized under the laws of the State of Delaware (“UPI”)
(SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, OCI, PCI, CDS, MFC, TSI, BTSA,
PCS, GGES, GGE, SYXD, SSI and UPI, each a “US Borrower” and jointly and
severally the “US Borrowers”), SYSTEMAX EUROPE LIMITED, a corporation organized
under the laws of Scotland (“the UK Borrower”; the US Borrowers and the UK
Borrower hereinafter each a “Borrower” and, jointly and severally as the context
may require, the “Borrowers”), SYSTEMAX SUWANEE LLC, a limited liability company
organized under the laws of the State of Delaware (“SSLLC”), and THE MILLENIUM
GROUP LLC, a limited liability company organized under the laws of the State of
Connecticut (“TMGLLC”) (SSLLC, TMGLLC and each US Borrower, each a “Loan
Guarantor” and, jointly and severally as the context may require, the “Loan
Guarantors”), the Lenders party hereto, J.P. MORGAN EUROPE LIMITED, as UK
Administrative Agent, and JPMORGAN CHASE BANK, N.A., as US Administrative Agent.

BACKGROUND

           Borrowers, Agent and Lenders are parties to an Amended and Restated
Credit Agreement dated as of October 27, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
the Lenders provided the Borrowers with certain financial accommodations.

          On the Effective Date of the Credit Agreement, the Borrowers agreed
that on or before November 30, 2005 (the “Required Date”), US Administrative
Agent would receive “the financial statements of Borrowers on a Consolidated
Basis for the months ended July 31, 2005, August 31, 2005 and September 30,
2005, with each of the foregoing prepared in accordance with Section 5.01(c) of
the Credit Agreement”. US Administrative Agent did not receive the financial
statements for the month ended September 30, 2005 (the “Overdue Monthly
Financial Statements”) by the Required Date, which constitutes an Event of
Default under the Credit Agreement (the “Financial Statements Default”).
Borrowers have agreed to provide to US Administrative Agent the Overdue Monthly
Financial Statements by no later than December 31, 2005, and have requested
Lenders to waive the Financial Statements Default. Lenders are willing to waive
the Financial Statements Default on the terms and conditions hereafter set
forth.

           Borrowers have informed Administrative Agents and Lenders that (a)
SSLLC intends to sell the Suwanee Real Property on or about June 15, 2006 (the
“Suwanee Sale”), and (b) GEC intends to enter into a lease for premises located
in Buford, Georgia (the “Georgia Lease”) in order to continue the business
transactions presently conducted in the Suwanee Real Property. Borrowers have
requested Lenders to (x) consent to the Suwanee Sale, notwithstanding the
provisions of Section 6.05 of the Credit Agreement, and (b) amend Section 6.16
of the Credit Agreement, to permit GEC to enter into the Georgia Lease. Lenders
are willing to consent to the Suwanee Sale and amend the Credit Agreement on the
terms and conditions hereafter set forth.

           NOW, THEREFORE, in consideration of any Loans or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Lenders, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

                1.   Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Credit Agreement.

                2.   Amendments to Credit Agreement. Subject to satisfaction of
the conditions precedent set forth in Section 5 below, the Credit Agreement is
hereby amended as follows:

           (a)     New definitions for the terms “Georgia Lease” and “Georgia
Leasehold Property” are hereby inserted into Section 1.01 of the Credit
Agreement where each would appear in correct alphabetical order:


“Georgia Lease” means the lease dated as of December __, 2005, pursuant to which
GEC leases the Georgia Leasehold Property for a term commencing on or about May
1, 2006.

“Georgia Leasehold Property” means that certain Real Property, leased by GEC,
which is located at 2505 Mill Center Parkway, Suite 100, Buford, Georgia.


           (b)     Section 6.16 of the Credit Agreement is hereby amended by (a)
deleting the word “and” appearing at the end of clause “(ii)", (b) changing the
period appearing at the end of clause “(iii)” to “; and” and (c) inserting a new
clause “(iv)” as follows:


           (iv) the Georgia Lease.


                3.   Waiver. Subject to satisfaction of the conditions precedent
set forth in Section 5 below, Administrative Agents and Lenders hereby waive the
Financial Statements Default. Such waiver is limited precisely to the Financial
Statements Default and shall not be deemed a waiver to or modification of any
other Default, Event of Default or other provision of the Credit Agreement.
Borrowers hereby agree that the failure of US Administrative Agent to receive
the Overdue Monthly Financial Statements on or prior to December 31, 2005 shall
constitute a new Event of Default and nothing contained herein shall constitute
any agreement or inference that such a subsequent Event of Default would be
waived or such date extended.

                4.   Consent. Subject to satisfaction of each and all of the
conditions set forth in Section 5 below, Administrative Agents and Lenders
hereby consent to the Suwanee Sale.

                5.   Conditions of Effectiveness. This Amendment No. 1, Waiver
and Consent shall become effective as of the date upon which Agent shall have
received six (6) copies of this Amendment No. 1, Waiver and Consent executed by
Borrowers, Required Lenders and each Guarantor. Notwithstanding such
effectiveness, the Amendments set forth in Section 2 hereof, and the Consent set
forth in Section 4 hereof, shall not become effective until the date upon which
all of the following further conditions have been satisfied:

                      (a)     US Administrative Agent shall have received a true
and complete copy of the agreement providing for the Suwanee Sale, which shall
be in form and substance satisfactory to US Administrative Agent in its
reasonable discretion;

                      (b)     US Administrative Agent shall have received a true
and complete copy of (i) the Georgia Lease and (ii) a Landlord’s Consent and
Waiver in favor of US Administrative Agent executed by the lessor of the Georgia
Leasehold Property, each of which shall be in form and substance satisfactory to
US Administrative Agent in its reasonable discretion;

                      (c)     No Event of Default or Default has occurred and is
continuing or would exist, after giving effect to this Amendment No. 1, Waiver
and Consent, the Suwanee Sale and the entering into of the Georgia Lease; and

                      (d)     SSLLC shall have satisfied in full, out of the
cash proceeds of the Suwanee Sale, all Indebtedness secured by the Suwanee Real
Property, the Liens on the Suwanee Real Property securing such Indebtedness
shall have been released and the Net Proceeds of the Suwanee Sale shall have
been remitted to US Administrative Agent for application to the Obligations,
which such sum may thereafter, subject to the terms and conditions of the Credit
Agreement, be reborrowed as US Revolving Loans.

                6.   Release. Each Borrower hereby releases, remises, acquits
and forever discharges each Lender and Administrative Agent and each Lender’s
and Administrative Agent’s employees, agents, representatives, consultants,
attorneys, fiduciaries, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, for or because of any matter or things done, omitted
or suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this Amendment No. 1, Waiver and Consent, the Credit
Agreement or the Loan Documents (all of the foregoing hereinafter called the
“Released Matters”). Each Borrower acknowledges that the agreements in this
Section are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters.

                7.    Representations and Warranties. Borrowers hereby represent
and warrant as follows:

                     (a)      This Amendment No. 1, Waiver and Consent, and the
Credit Agreement, as amended hereby, constitute legal, valid and binding
obligations of Borrowers and are enforceable against Borrowers in accordance
with their respective terms.

                     (b)      Upon the effectiveness of this Amendment No. 1,
Waiver and Consent, each Borrower hereby reaffirms all covenants,
representations and warranties made in the Credit Agreement and agree that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment No. 1, Waiver and Consent.

                     (c)      No Event of Default or Default has occurred and is
continuing or would exist, after giving effect to this Amendment No. 1, Waiver
and Consent.

                     (d)      Borrowers have no defense, counterclaim or offset
with respect to the Credit Agreement.

                8.   Effect on the Credit Agreement.

                      (a)      Upon the effectiveness of this Amendment No. 1,
Waiver and Consent, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby.

                      (b)      Except as specifically amended herein, the Credit
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

                     (c)      The execution, delivery and effectiveness of this
Amendment No. 1, Waiver and Consent shall not operate as a waiver of any right,
power or remedy of Agent or any Lender, nor constitute a waiver of any provision
of the Credit Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.

                9.   Governing Law. This Amendment No. 1, Waiver and Consent
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and shall be governed by and construed in
accordance with the laws of the State of New York.

                10.   Headings. Section headings in this Amendment No. 1, Waiver
and Consent are included herein for convenience of reference only and shall not
constitute a part of this Amendment No. 1, Waiver and Consent for any other
purpose.

                11.   Counterparts; Telecopied Signatures. This Amendment No. 1,
Waiver and Consent may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same agreement. Any signature
delivered by a party via telecopier, or electronically in “pdf” format, shall be
deemed to be an original signature hereto.

[remainder of page intentionally left blank]

[signature pages follow]

           IN WITNESS WHEREOF, this Amendment No. 1, Waiver and Consent has been
duly executed as of the day and year first written above.

SYSTEMAX INC.


By:                                                                 
Name:     Steven M. Goldschein
Title:       Senior Vice President


SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
ULTRA PRODUCTS INC.


By:                                                                 
Name:     Steven M. Goldschein
Title:       Senior Vice President

SYSTEMAX EUROPE LIMITED


By:                                                                 
Name:     Steven M. Goldschein
Title:       Senior Vice President


(signatures continued on succeeding pages)

SYSTEMAX SUWANEE LLC


By:                                                                 
Name:     Steven M. Goldschein
Title:       Operating Manager
Title:


THE MILLENIUM GROUP LLC


By:                                                                 
Name:     Steven M. Goldschein
Title:       Senior Vice President


JPMORGAN CHASE BANK, N.A., as US Administrative Agent


By:                                                                 
Name:   Donna M. DiForio
Title:     Vice President



J.P. MORGAN EUROPE LIMITED, as UK Administrative Agent


By:                                                                 
Name:
Title:

CITIBANK N.A., as Lender


By:                                                                 
Name:
Title:

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender


By:                                                                 
Name:
Title:

GMAC COMMERCIAL FINANCE LLC, as Lender


By:                                                                 
Name:
Title:

HSBC BUSINESS CREDIT (USA) INC., as Lender


By:                                                                 
Name:
Title:  
